NON-FINAL OFFICE ACTION	
This non-final office action addresses U.S. Application No. 17/407,103, which is a broadening reissue application of U.S. Application No. 15/463,613 (hereinafter the “613 Application"), entitled FEEDBACK CONTROL FOR HYBRID REGULATOR INCLUDING A BUCK CONVERTER AND A SWITCHED CAPACITOR CONVERTER, which issued as U.S. Patent No. 10/389,244 (hereinafter the “244 Patent").
The status of the claims is as follows:
Claims 1-39, 41 and 42 are pending and examined herein.
Claims 1-39, 41 and 42 are rejected.

I. STATUS OF CLAIMS
Applicant filed a preliminary amendment on August 19, 2021 (hereinafter the “2021 Preliminary Amendment”) along with the filing of the present application.  In the 2021 Preliminary Amendment, patent claims 1-16 were unchanged and new claims 17-39 and 41-42 were added.  Therefore, claims 1-39 and 41-42 are pending and will be examined herein.

II. PRIORITY
Examiners acknowledge the Applicant’s claim that present application is a reissue application of the 613 Application, now the 244 Patent.  Examiners further acknowledge the Applicant’s claim that the 613 Application is a continuation application of U.S. Patent No. 14/508,229, filed October 7, 2014 (hereinafter the “229 Parent Application”, now U.S. Patent No. 9,601,998 (hereinafter the “998 Patent”).  Examiners finally acknowledge the claim of priority to U.S. Provisional Application No. 61,887,581, filed October 7, 2013.

III. OBJECTION TO DRAWINGS
The drawings are objected to under 37 C.F.R. §1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of the switched-capacitor regulator as recited in claims 1-33 and 35-37 and the structure of the configurable switched capacitor converter as recited in claim 42 must be shown or the features canceled from the claims.  Furthermore, the “switch matrix of bypass switches that collectively couples an input node of one converter stage and an output node of another converter stage” as recited in claim 39 must be shown or the features cancelled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 C.F.R. §1.173 are required in reply to the Office action to avoid abandonment of the application.  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

IV. OBJECTION TO THE CLAIMS
The claims are objected to because they contain two sets of claims 28 and 29, which are not duplicates of each other.  Appropriate correction is required in response to this Office action.  Examiners suggest simply renumbering one set of these claims and add them after the last claim.

V. REJECTIONS UNDER 35 U.S.C. §251 – RECAPTURE
Claims 34-39 and 41-42 are rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
03/20/2017	The 613 Application was filed as a continuation of the 229 Parent Application.  The 613 Application contained original claims 1-20.  Of these claims, original claim 1 was an independent apparatus claim and original claim 12 was an independent method claim.
06/15/2018	The original examiner issued a final Office action rejecting all claims 1-20 over prior art (hereinafter the “2018 Final Action”).
12/17/2018	Applicant filed an RCE and an amendment (hereinafter the “Dec 2018 Amendment”) response to the 2018 Final Action.  Therein, Applicant amended independent original claims 1 and 12 as follows:
1.  (Currently Amended) A voltage regulator system comprising: 
a hybrid regulator configured to convert an input voltage to an output voltage, wherein the hybrid regulator comprises a plurality of voltage regulators including at least a switched-inductor regulator and a switched-capacitor regulator, 
wherein the switched-inductor regulator is configured to provide a non-zero amount of charge for a first portion of a first switching period and deliver no charge in a second portion of the first switching period until a subsequent cycle, thereby providing a first predetermined amount of charge per the first switching period 
wherein the switched-capacitor regulator is configured to provide a second predetermined amount of charge per a second switching period 
a first feedback system configured to: 
compare the output voltage to a reference voltage to determine a first operating frequency for the switched-inductor regulator; 
determine a second operating frequency for the switched-capacitor regulator based on the first predetermined amount of charge provided by the switched-inductor regulator per the first switching period and the second predetermined amount of charge per the second switching period 
cause the switched-inductor regulator to operate at the first operating frequency, and 
cause the switched-capacitor regulator to operate at the second operating frequency; and 
a second feedback system that is configured to determine a difference between a parasitic voltage drop and a target voltage drop of the switched-capacitor regulator and cause the switched-inductor regulator to adjust current provided to the switched-capacitor regulator based on the difference.

12.  (Currently Amended) A method of providing an output voltage based on an input voltage, the method comprising: 
providing a hybrid regulator configured to convert the input voltage to the output voltage, wherein the hybrid regulator comprises a plurality of voltage regulators including at least a switched-inductor regulator and a switched-capacitor regulator, wherein the switched-inductor regulator is configured to provide a non-zero amount of charge for a first portion of a first switching period and deliver no charge in a second portion of the first switching period until a subsequent cycle of the switched-inductor regulator, and wherein the switched-capacitor regulator is configured to provide a second predetermined amount of charge per a a second switching period 
comparing, at a first feedback system, output voltage to a reference voltage to determine a first operating frequency for the switched-inductor regulator; 
determining, by the first feedback system, a second operating frequency for the switched-capacitor regulator based on the first predetermined amount of charge provided by the switched-inductor regulator per the first switching period and the second predetermined amount of charge provided by the switched-capacitor regulator per a second switching period 
causing, by the first feedback system, the switched-inductor regulator to operate at the first operating frequency; causing, by the first feedback system, the switched-capacitor regulator to operate at the second operating frequency; 
determine, by a second feedback system, a difference between a parasitic voltage drop and a target voltage drop of the switched-capacitor regulator and cause the switched-inductor regulator to adjust current provided to the switched-capacitor regulator based on the difference.

Furthermore, in the Dec 2018 Amendment, Applicant specifically argued the patentability of these claims over the prior art cite in the 2018 Final Action, specifically the new limitations added to both original claims 1 and 12 related to the second feedback systems.  For example, Applicant argued that the prior art cited in the rejection “never states or suggests determining a parasitic voltage drop or adjusting current provided in a switched-inductor regulator in response thereto.”  See Dec 2018 Amendment page 12.  Additionally, Applicant asserts “nothing in Perreault shows or suggest the above quoted limitations of claim 1” referring to “cause the switched-inductor regulator to adjust current provided to the switched-capacitor regulator based on the difference.”  See Dec 2018 Amendment page 10.
03/05/2019	The original examiners issued a non-final Office action rejecting all pending claims on the basis of double patenting.
03/10/2019	Applicant filed a terminal disclaimer to overcome the double patenting rejections.
04/03/2019	The original examiner issued a Notice of Allowance of all pending and examined claims (hereinafter the “2019 NOA”).  The original examiner identified as reasons for allowance the newly added features related to the second feedback systems of each of original claims 1 and 12.  See 2019 NOA page 2.
08/20/2019	The 613 Application issued as the 244 Patent.  At issuance, original claims 1 and 12 were renumbered as Patent Claims 1 and 10.
Based on the above findings of fact, Examiners herein determine the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL(a)	“a second feedback system that is configured to determine a difference between a parasitic voltage drop and a target voltage drop of the switched-capacitor regulator and cause the switched-inductor regulator to adjust current provided to the switched-capacitor regulator based on the difference” as recited in Patent Claims 1-9.  This feature was added to the claims in the Dec 2018 Amendment in response to an art rejection and was specifically argued by Applicant as the feature that was patentable over the prior art.
SGL(b)	“determine, by a second feedback system, a difference between a parasitic voltage drop and a target voltage drop of the switched-capacitor regulator and cause the switched-inductor regulator to adjust current provided to the switched-capacitor regulator based on the difference” as recited in Patent Claims 12-16.  This feature was added to the claims in the Dec 2018 Amendment in response to an art rejection and was specifically argued by Applicant as the feature that was patentable over the prior art.
A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    See MPEP §1412.02(I).
Recapture in Claims 34-39, 41 and 42 related to SGL(a)
Regarding step 1, upon review of claims 34-39, 41 and 42 (which are apparatus claims) of the present reissue application in comparison to Patent Claims 1-9 (apparatus claims) of the 244 Patent, Examiners find that Applicant through the 2021 Preliminary Amendment has broadened the scope of claims by deleting the entirety of the recitations of SGL(a).  Specifically, claims 34-39, 41 and 42 do not contain any recitation second feedback system or any other feedback system.
Regarding step 2, Examiners find that the removal of the entirety of the second feedback system broadens Patent Claims 1-9 since no second feedback system of any kind is present in claims 34-42.  Thus, the removal of the second feedback system is directly related to the surrendered subject matter SGL(a) above.
Regarding step 3, Examiners determine that the claims 34-39, 41 and 42 have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim.  Examiners find the entirety of SGL(a) has been removed from claims 34-39, 41 and 42, i.e., Examiners find no recitation in any manner of a feedback system.  Thus, Examiners conclude a rejection based on recapture is proper.
Finally, Examiners do not find that claims 34-39, 41 and 42 are directed to overlooked aspect of the invention, which could overcome recapture.  Overlooked aspects of invention are claims drawn to a separate invention or separate species or embodiment that was not covered by a claim at any point during the prosecution of the original application.  See MPEP §1412.01(II).  In the instant application, Examiners do not find that claims 34-39, 41 and 42 are drawn to a separate invention from original claims 1-20 of the 613 Application or Patent Claims 1-16 of the 244 Patent.  For example, claims 34-39, 41 and 42 herein, specifically claim 35, are directed to serially connected converters comprising at least one switched inductor regulator and at least one switched capacitor regulator and further wherein at least one bypass switch is provided to bypass one of the regulators.  Furthermore, original claim 9 of the 613 Application has similar recitations.  Accordingly, Examiners determine that these claims are not separate and distinct from claims prosecuted by Applicant and further Examiners find that these features of claims 34-39, 41 and 42 have not been overlooked.
In view of the forgoing, since Applicant specifically added and argued the features of SGL(a), i.e., the second feedback system, to achieve the allowance and issuance of Patent Claims 1-9 of the 190 Patent, Examiners conclude that deletion/removal of such features in SGL(a) is improper recapture in claims 34-39, 41 and 42 in this reissue application.

VI. REISSUE OATH/DECLARATION
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.

The reissue declaration filed August 19, 2021 (hereinafter the "2021 Reissue Declaration”) is acknowledged.  However, Examiners object to this error statement on the basis that Examiners find that the 2021 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
A proper error statement must identify a single word, phrase, or expression in the specification or in an original claim in the underlying patent, i.e., the 244 Patent, and how it renders the original patent wholly or partly inoperative or invalid.  See MPEP §1414(II).  Furthermore, as provided in the rule above, the proper error statement must also identify a claim to which Applicant seeks to broaden.  
Examiners recognize the Applicant’s statements in the 2021 Reissue Declaration that the present application is a broadening reissue and “US Patent No. 10,389,244 claims less than what Lion Semiconductor Inc. had the right to claim in the patent.”  However, Examiners find this statement does not identify any specific error as required, i.e., a word, phrase or expression.  
Therefore, Applicant is required to provide a new declaration with a statement of error with respect to 244 Patent identifying the claim Applicant seeks to broaden and further identify an “a single word, phrase, or expression” from this claim and how this error renders the 244 Patent partially or wholly inoperative or invalid.


VII. REJECTIONS – 35 U.S.C. §251
The following is a quotation of 35 U.S.C. §251(a):
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Rejections Based on Defective Oath/Declaration
Claims 1-39, 41 and 42 and this reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See also 37 C.F.R. §1.175. The nature of the defects in the 2021 Reissue Declaration is set forth in the discussion above.

VIII. CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).  Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiners find that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(f)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(f) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiners find herein that claims 1-9, 17-26, 34-39 and 41-42 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

B1.	FL #1: “a first feedback system…” (Claims 1-9)
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-9), which recites “a first feedback system…” or hereinafter FL #1.  Examiners determine herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #1 in claim 1 recites: 
a first feedback system configured to: 
compare the output voltage to a reference voltage to determine a first operating frequency for the switched-inductor regulator; 
determine a second operating frequency for the switched-capacitor regulator based on the first predetermined amount of charge provided by the switched-inductor regulator per the first switching period and the second predetermined amount of charge per the second switching period; cause the switched-inductor regulator to operate at the first operating frequency, and 
cause the switched-capacitor regulator to operate at the second operating frequency…

(B1)(a)	3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “system” is a generic placeholder or nonce term equivalent to “means” because the term “system” does not convey any particular structure.  Examiners further note that the specification of the 244 Patent does not define “system” and thus the specification of the 244 Patent does not impart or disclose any structure for the phrase.  Furthermore, the Federal Circuit has held that “system” is non-structural generic placeholder that may invoke 35 U.S.C. §112(f).  See MPEP 2181(I)(A).  Finally, Examiners find that “first feedback” merely defines the functionality of the system without implying any specific structure.
Furthermore, there is no disclosure or suggestion from the prior art or the 244 Patent that a “system" is a sufficient structure to perform the functions recited in FL #1.  Specifically, there is no suggestion that any known system or feedback system of a prior art voltage regulator can perform all the functions as recited in FL #1 of claim 1.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “system…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “system…” is a generic placeholder having no specific structure associated therewith.  Because “system …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #1 meets invocation Prong (A).
(B1)(b)	3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the functions to (1) “compare the output voltage to a reference voltage to determine a first operating frequency for the switched-inductor regulator,” (2) “determine a second operating frequency for the switched-capacitor regulator based on the first predetermined amount of charge provided by the switched-inductor regulator per the first switching period and the second predetermined amount of charge per the second switching period,” (3) “cause the switched-inductor regulator to operate at the first operating frequency” and (3) “cause the switched-capacitor regulator to operate at the second operating frequency.”
(B1)(c)	3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 1-9, particularly claim 1 itself, the Examiners find that FL #1 recites very little structure, if any, for performing the functions as set forth of FL #1.
In view of the Examiners findings above that FL #1 meets invocation prongs (A)-(C), the Examiners conclude FL #1 invokes interpretation under 35 U.S.C. §112(f).
(B1)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 244 Patent, the Examiners find that the closest corresponding structure for the FL #1 is a combination of features provided in feedback system 637 shown in FIG. 6A of the 244 Patent, reprinted below, as described at col. 12, line 26 to col. 13, line 57.

    PNG
    media_image1.png
    426
    649
    media_image1.png
    Greyscale

244 Patent FIG. 6A
Regarding the functions of FL #1, Examiners first find the feedback system 637 comprises a comparator 636 that performs the comparison of the output voltage 604 and the reference voltage 618 to determine a difference.  Furthermore, Examiners find that feedback control 620 is a voltage controlled oscillator that generates a periodic signal having a first operating frequency on the basis of the determined difference from the comparator 636. Furthermore, the feedback system comprises a frequency modifier 639 that is a frequency divider that generates a second operating frequency for the switched inductance converter 408.  Finally, the feedback system 637 comprises multiphase signal generators 634 and 632 operating at the first and second frequencies to supply the first and second operating frequencies to the switched capacitor converter and the switch inductor converter 408, respectively.
In view of these findings, pursuant to 35 U.S.C. §112(f), FL #1 in claims 1-9 will be limited to the corresponding structures discussed above, specifically the noted features of the feedback system 637 as shown and described above and equivalents thereof.
Regarding claims 2-5, Examiners find these claims recite further functionality of FL #1, the first feedback system, and thus Examiners find FL #1 in these claims would invoke interpretation under 35 U.S.C. §112(f) for the same reasons as discussed for claim 1.  Examiner further find that FL #1 in claims 2-5 would have the same corresponding structures as discussed above for claim 1.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112(f).

B2.	FL #2: “a second feedback system…” (Claims 1-9 and 17-26)
A further means-plus-function phrase is recited in each of claims 1 and 17 (and included in each of dependent claims 2-9 and 18-26, respectively), which recites “a second feedback system…” or hereinafter FL #2.  Examiners determine herein that FL #2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #2 in each of claims 1 and 17 recites: 
a second feedback system that is configured to determine a difference between a parasitic voltage drop and a target voltage drop of the switched-capacitor regulator and cause the switched-inductor regulator to adjust current provided to the switched-capacitor regulator based on the difference…

(B2)(a)	3-Prong Analysis: Prong (A)
FL #2 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “system” is a generic placeholder or nonce term equivalent to “means” because the term “system” does not convey any particular structure.  Examiners further note that the specification of the 244 Patent does not define “system” and thus the specification of the 244 Patent does not impart or disclose any structure for the phrase.  Furthermore, the Federal Circuit has held that “system” is non-structural generic placeholder that may invoke 35 U.S.C. §112(f).  See MPEP 2181(I)(A).  Finally, Examiners find that “second feedback” merely defines the functionality of the system without implying any specific structure.
Furthermore, there is no disclosure or suggestion from the prior art or the 244 Patent that a “system" is a sufficient structure to perform the functions recited in FL #2.  Specifically, there is no suggestion that any known system or feedback system of a prior art voltage regulator can perform all the functions as recited in FL #2 of claims 1 and 17.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “system…” in FL #2 as the name of a sufficiently definite structure for performing the functions recited in FL #2 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “system…” is a generic placeholder having no specific structure associated therewith.  Because “system …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #2 meets invocation Prong (A).
(B2)(b)	3-Prong Analysis: Prong (B)
FL #2 meets invocation prong (B) because it recites the functions “to determine a difference between a parasitic voltage drop and a target voltage drop of the switched-capacitor regulator and cause the switched-inductor regulator to adjust current provided to the switched-capacitor regulator based on the difference.”
(B2)(c)	3-Prong Analysis: Prong (C)
FL #2 meets invocation prong (C) because FL #2 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 1-9 and 17-26 particularly claims 1 and 17, the Examiners find that FL #2 recites very little structure, if any, for performing the functions as set forth of FL #2.
In view of the Examiners findings above that FL #2 meets invocation prongs (A)-(C), the Examiners conclude FL #2 invokes interpretation under 35 U.S.C. §112(f).
(B2)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 244 Patent, the Examiners find that the closest corresponding structure for the FL #2 is a combination of features provided in second feedback system 768 shown in FIG. 7A of the 244 Patent, reprinted below, as described at col. 16, line 7 to col. 17, line 45.

    PNG
    media_image2.png
    485
    606
    media_image2.png
    Greyscale

244 Patent FIG. 7A
Regarding the functions of FL #2, Examiners first find the second feedback system 768 comprises an SC drop measure 770 which is merely a subtraction circuit to determine a voltage drop 746 between the input voltage 602 to the switched capacitor converter and the output voltage 604 from the switched capacitor converter.  Furthermore, Examiners find that the second feedback system comprises a comparator that compares this voltage drop 746 with a threshold voltage 744 and outputs the comparison to an SC drop control 742, which modifies the switching period of the switches, i.e., controls the operating frequency of the switched inductance converter 614.  Finally, the second feedback system 768 comprises multiphase signal generator 632 operating at the second frequency to supply the second operating frequencies to the switched inductor converter.
In view of these findings, pursuant to 35 U.S.C. §112(f), FL #2 in claims 1-9 and 17-26 will be limited to these corresponding structures discussed above, specifically the noted features of the feedback system 768 as shown and described above and equivalents thereof.
Regarding claim 6, Examiners find this claim recites further functionality of FL #2, the second feedback system, and thus Examiners find FL #2 in this claim would invoke interpretation under 35 U.S.C. §112(f) for the same reasons as discussed for claim 1.  Furthermore, Examiners find the additional function recited in claim 6 “to cause the switched-inductor regulator to adjust the current provided to the switched-capacitor regulator by adjusting one or more of the first switching period, an active period, and a duty cycle D of the switched-inductor regulator” has the additional corresponding structures shown in FIG. 7A above comprising a zero current sense 772.  This zero-current sense 772 can be a sense resistor or a comparator to detect when the inductor current of the switched inductance converter is zero amperes and to prevent inductor current from flowing to the inductor by disconnecting the inductor via switches in the switched inductance converter. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112(f).

B3.	FL #3: “a first feedback system…” (Claims 17-26)
A further means-plus-function phrase is recited in claim 17 (and included in each of dependent claims 18-26), which recites “a second feedback system…” or hereinafter FL #3.  Examiners determine herein that FL #3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #3 in claim 17 recites: 
a first feedback system configured to:
compare the output voltage to a reference voltage to determine a first operating frequency for the switched-inductor regulator;
determine a second operating frequency for the switched-capacitor regulator based on (i) a first predetermined amount of charge provided by the switched-inductor regulator per a first switching period and (ii) a second predetermined amount of charge provided by the switched capacitor regulator per a second switching period, wherein the first predetermined amount of charge includes a non-zero amount of charge for a first portion of the first switch period and no charge in a second portion of the first switching period until a subsequent cycle:
cause the switched-inductor regulator to operate at the first operating frequency, and
cause the switched-capacitor regulator to operate at the second operating frequency…

(B3)(a)	3-Prong Analysis: Prong (A)
FL #3 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “system” is a generic placeholder or nonce term equivalent to “means” because the term “system” does not convey any particular structure.  Examiners further note that the specification of the 244 Patent does not define “system” and thus the specification of the 244 Patent does not impart or disclose any structure for the phrase.  Furthermore, the Federal Circuit has held that “system” is non-structural generic placeholder that may invoke 35 U.S.C. §112(f).  See MPEP 2181(I)(A).  Finally, Examiners find that first feedback merely defines the functionality of the system without implying any specific structure.
Furthermore, there is no disclosure or suggestion from the prior art or the 244 Patent that a “system" is a sufficient structure to perform the functions recited in FL #3.  Specifically, there is no suggestion that any known system or feedback system of a prior art voltage regulator can perform all the functions as recited in FL #3 of claim 17.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “system…” in FL #3 as the name of a sufficiently definite structure for performing the functions recited in FL #3 so as to take the overall claim limitation out of the ambit of §112(6th ¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “system…” is a generic placeholder having no specific structure associated therewith.  Because “system …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #3 meets invocation Prong (A).
(B3)(b)	3-Prong Analysis: Prong (B)
FL #3 meets invocation prong (B) because it recites the functions to “compare the output voltage to a reference voltage to determine a first operating frequency for the switched-inductor regulator,” “determine a second operating frequency for the switched-capacitor regulator based on (i) a first predetermined amount of charge provided by the switched-inductor regulator per a first switching period and (ii) a second predetermined amount of charge provided by the switched capacitor regulator per a second switching period, wherein the first predetermined amount of charge includes a non-zero amount of charge for a first portion of the first switch period and no charge in a second portion of the first switching period until a subsequent cycle,” “cause the switched-inductor regulator to operate at the first operating frequency” and “cause the switched-capacitor regulator to operate at the second operating frequency.”
(B3)(c)	3-Prong Analysis: Prong (C)
FL #3 meets invocation prong (C) because FL #3 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 17-26, particularly claim 17 itself, the Examiners find that FL #3 recites very little structure, if any, for performing the functions as set forth of FL #3.
In view of the Examiners findings above that FL #3 meets invocation prongs (A)-(C), the Examiners conclude FL #3 invokes interpretation under 35 U.S.C. §112(f).
(B3)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 244 Patent, the Examiners find that the closest corresponding structure for the FL #3 is a combination of features provided in feedback system 637 shown in FIG. 6A of the 244 Patent, reprinted below, as described at col. 12, line 26 to col. 13, line 57.

    PNG
    media_image1.png
    426
    649
    media_image1.png
    Greyscale

244 Patent FIG. 6A
Regarding the functions of FL #3, Examiners first find the feedback system 637 comprises a comparator 636 that performs the comparison of the output voltage 604 and the reference voltage 618 to determine a difference.  Furthermore, Examiners find the feedback system comprises a feedback control 620 that is a voltage controlled oscillator which generates a periodic signal having a first operating frequency on the basis of the determined difference from the comparator 636.  Furthermore, the feedback system comprises a frequency modifier 639 that is a frequency divider that generates a second operating frequency for the switched inductance converter 408.  Finally, the feedback system 637 comprises multiphase signal generators 634 and 632 operating at the first and second frequencies to supply the first and second operating frequencies to the switched capacitor converter and the switch inductor converter 408, respectively.
In view of these findings, pursuant to 35 U.S.C. §112(f), FL #3 in claims 17-26 will be limited to the corresponding structures discussed above, specifically the noted features of the feedback system 637 as shown and described above and equivalents thereof.
Regarding claims 18-21, Examiners find these claims recite further functionality of FL #3, the first feedback system, and thus Examiners find FL #3 in these claims would invoke interpretation under 35 U.S.C. §112(f) for the same reasons as discussed for claim 17.  Examiner further find that FL #3 in claims 18-21 would have the same corresponding structures as discussed above for claim 17.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112(f).

B4.	FL #4: “controller…” (Claims 34-39, 41 and 42)
A final means-plus-function phrase is recited in claim 34 (and included in each of dependent claims 35-39, 41 and 42), which recites “a controller…” or hereinafter FL #4.  Examiners determine herein that FL #4 meets the three-prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(f).
The Examiners find that FL #4 in claim 34 recites: 
a controller arranged to control the at least one bypass switch to dynamically bypass the at least one of the plurality of voltage regulators to improve the efficiency of the hybrid regulator….

(B1)(a)	3-Prong Analysis: Prong (A)
FL #4 meets invocation prong (A) because "means ... for" type language is recited.  Examiners first find that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does not convey any particular structure.  Examiners further note that the specification of the 244 Patent does not define “controller” and thus the specification of the 244 Patent does not impart or disclose any structure for the phrase. 
Furthermore, Examiners find that the prior art uses the term controller generically to perform a variety of functions.  See e.g., U.S. Patent No. 8,564,260 claim 1, U.S. Patent No. 8,212,539 claim 1 and U.S. Patent No. 8,305,070, each of which recite a controller with various features and perform various distinct functions.  Examiners further do not find these prior art controllers would be able to perform the functions of FL #4, i.e., to control bypass switches to improve efficiency of a regulator.  Thus, Examiners do not find a disclosure or suggestion from the prior art or the 244 Patent that any generic “controller" is a sufficient structure to perform the functions recited in FL #4.  Rather Examiners find that a specially programmed controller would be required to perform the functions recited in FL #4.
Accordingly, Examiners find nothing in the specification, prosecution history or the prior art to construe “controller…” in FL #4 as the name of a sufficiently definite structure for performing the functions recited in FL #4 so as to take the overall claim limitation out of the ambit of §112(f).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiners conclude that the term “controller…” is a generic placeholder having no specific structure associated therewith.  Because “controller …” is merely a generic placeholder having no specific structure associated therewith, the Examiners conclude that FL #4 meets invocation Prong (A).
(B4)(b)	3-Prong Analysis: Prong (B)
FL #4 meets invocation prong (B) because it recites the function to “to control the at least one bypass switch to dynamically bypass the at least one of the plurality of voltage regulators to improve the efficiency of the hybrid regulator.”
(B4)(c)	3-Prong Analysis: Prong (C)
FL #4 meets invocation prong (C) because FL #4 does not recite sufficient structure for performing the claimed function.  Based upon a review of claims 34-39, 41 and 42, particularly claim 34 itself, the Examiners find that FL #4 recites very little structure, if any, for performing the function as set forth of FL #4.
In view of the Examiners findings above that FL #4 meets invocation prongs (A)-(C), the Examiners conclude FL #4 invokes interpretation under 35 U.S.C. §112(f).
(B4)(d)	Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the 244 Patent, the Examiners find that the closest corresponding structure for the FL #4 is the controller 818 shown in FIG. 8 of the 244 Patent, reprinted below.

    PNG
    media_image3.png
    136
    532
    media_image3.png
    Greyscale

244 Patent FIG. 8
However, other than this blank box 818, Examiners find that the specification does not disclose or discuss what are the structures within this controller box 818 and further what is the algorithm for inputting the data on the left side of the box 818 to determine or achieve the control signal for the right side of the box.  Furthermore, the 244 Patent, at col. 19, lines 1-3, states that “[i]n some cases, the controller 818 can be a part of the first feedback system 637 or a part of the second feedback system 768.”  However, Examiners find that neither this portion of the 244 Patent or other portions discuss or disclose how the controller 818 of FIG. 8 is part of the feedback systems (first feedback system 636 shown in FIG. 6A above and second feedback system 768 shown in FIG. 7A above).  Furthermore, Examiners do not find any disclosure of these feedback systems associated with bypass switches.
As noted in the MPEP, merely referencing a black box designed to perform a cited function will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function.  See MPEP §2181(II).  Because Examiners are unable to determine the hardware structures for the controller and further are unable to determine any explanation of how this box performs the claimed function, Examiners do not find that the functions recited in FL #4 are clearly linked to any sufficient corresponding structures in the specification of the 244 Patent for performing such functions.
In view of the forgoing findings, Examiners are unable to determine the corresponding structures for FL #4.  Nevertheless, as required in 35 U.S.C. §112(f), a limitation written in means-plus-function format will be limited to the corresponding structures disclosed in the specification, Examiners will interpret the corresponding structures of FL #4 in claims 34-39, 41 and 42 as merely a blank box as shown in FIG. 8 above.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th ¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112 (6th ¶).

IX. CLAIM REJECTIONS – 35 U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim limitation FL #4, the “controller,” as recited in claims 34-39, 41 and 42 invokes 35 U.S.C. §112(f). However, the written description fails to disclose the corresponding structure or material for performing the entire claimed function and to clearly link the structure or material to the function as discussed above in the Claim Interpretation section.  Therefore, claims 34-39, 41 and 42, which recite this limitation, are indefinite and are rejected under 35 U.S.C. §112(b).
Applicant may:
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. §112(f); 
(b)       Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. §132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. §132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

X. CLAIM REJECTIONS – 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



A. Anticipation Rejections Applying Ramanan
Claims 34, 36-39 are rejected under 35 U.S.C. §102 as being anticipated by U.S. Patent Application Publication No. 2014/0022005 to Karthik Ramanan et al. (hereinafter “Ramanan”).
Regarding claim 34, Ramanan discloses a voltage regulator system (See Ramanan FIG. 2, reprinted below) comprising:

    PNG
    media_image4.png
    316
    493
    media_image4.png
    Greyscale

Ramanan FIG. 2
a plurality of voltage converters arranged in series between an input voltage and an output voltage,
See Ramanan FIG. 2 above, voltage converters 208.
at least one bypass switch arranged to selectively couple an input node of at least one of the plurality of voltage converters and an output node of the at least one of the plurality of voltage converters; and
	See FIG. 2 above, switches S1, S2 and S3.
a controller arranged to control the at least one bypass switch to dynamically bypass the at least one of the plurality of voltage regulators to improve the efficiency of the hybrid regulator.
Note Claim Interpretation section above wherein this feature is interpreted to be a box.  Thus, see Ramanan FIG. 2 above, control logic 204 box.
Regarding claim 36, Ramanan discloses the system of claim 34 and further wherein the controller controls the at least one bypass switch based on at least one of the following: the input voltage, the output voltage level, a conversion ratio of a switched capacitor regulator in the plurality of voltage regulators, and a parasitic switched capacitor voltage drop of the switched capacitor regulator.
Note Claim Interpretation section above wherein this feature is interpreted to be a box.  Thus, see Ramanan FIG. 2 above, control logic 204 box.
Regarding claim 37, Ramanan discloses the system of claim 34 and further wherein the controller is arranged to monitor the input voltage, the output voltage, the conversion ratios of a plurality of switched capacitor regulators in the plurality of voltage regulators, and parasitic switched capacitor voltage drops of the plurality of switched capacitor regulators, and wherein the controller controls the bypass switches based on the monitoring.
Note Claim Interpretation section above wherein this feature is interpreted to be a box.  Thus, see Ramanan FIG. 2 above, control logic 204 box.
Regarding claim 38, Ramanan discloses the system of claim 34 and further wherein a separate bypass switch is provided for each of the plurality of voltage regulators.
See Ramannan FIG. 2 above, switches S1, S2 and S3.
Regarding claim 39, Ramanan discloses the system of claim 34 and further comprising a switch matrix of bypass switches that collectively couples an input node of one converter stage and an output node of another converter stage.
See Ramanan FIG. 2 above, switches S1, S2 and S3 making up a matrix that can couple, for example, the input node of converter/pumpcell 4 to the output of the converter/pumpcell 1.

XI. CLAIM REJECTIONS – 35 U.S.C. §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


A. Obviousness Rejections Applying Williams and Petrovic
Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2008/0158915 to Richard Williams (hereinafter “Williams”) in view of U.S. Patent Application Publication No. 2015/0028839 to Branislav Petrovic et al. (hereinafter “Petrovic”).  
Regarding claim 34, Williams teaches a voltage regulator system (See Williams FIG. 18, reprinted below), comprising:

    PNG
    media_image5.png
    495
    720
    media_image5.png
    Greyscale

Williams FIG. 18
a plurality of voltage converters arranged in series between an input voltage and an output voltage,
See Williams FIG. 18 above, voltage converters 480A and 480B.
at least one bypass switch arranged to selectively couple an input node of at least one of the plurality of voltage converters and an output node of the at least one of the plurality of voltage converters; and
	See ¶0274 and FIG. 20 of Williams with respect to the operation of FIG. 18 above wherein switches 486, 488 and 489 are turned on to bypass the converter 480B.
a controller arranged to control the at least one bypass switch to dynamically bypass the at least one of the plurality of voltage regulators to improve the efficiency of the hybrid regulator.
Note Claim Interpretation section above wherein this feature is interpreted to be a box.  Thus, see Williams FIG. 18 above, control box 495 which controls the switches 486-489.
However, while Williams discloses the bypass switches as part of the converter, Williams does not teach at least one bypass switch as a distinct structure from the converters.  Nevertheless, Petrovic teaches a voltage regulator system (See Petrovic FIG. 3, reprinted below) which comprises a switched capacitor voltage converter

    PNG
    media_image6.png
    353
    692
    media_image6.png
    Greyscale

Petrovic FIG. 3
and a bypass switch separate from the voltage converter bypass and arranged to selectively couple an input node of the voltage converter and an output node of the voltage converter.
See Petrovic FIG. 3 above and ¶0037, bypass switch 326 which provides a bypass circuit around the switched capacitor converter shown.
It would have been obvious at the time the invention was filed to incorporate the bypass switch as taught in Petrovic to bypass the switched capacitor converter of the voltage regulator system as taught by Williams.  This combination would simply use the separate bypass circuit of Petrovic in lieu of the internal bypass taught by Williams.  One having ordinary skill in the art would make such a combination to provide a circuit to bypass “the main switched capacitor regulator circuit when Vin is high enough so that Vout can be simply regulated down directly from the input voltage.”  See Petrovic ¶0037.  Examiners further find this combination would be predictable because the operation of Williams would not be changed since its operation already contemplated such a bypass.  Rather the proposed combination only changes the manner to which the switched capacitor converter would be bypassed.
Regarding claim 35, Williams and Petrovic teach the system of claim 34 and further wherein the plurality of voltage converters comprises at least one switched inductor regulator and at least one switched capacitor regulator.
Note combination of Williams and Petrovic proposed above.  Further see Williams FIG. 18 above, switched inductor regulator 480A and switched capacitor regulator 480B.

B. Obviousness Rejections Applying Ramanan and Low
Claims 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ramanan in view of U.S. Patent Application Publication No. 2014/0266132 to Aichen Low et al. (hereinafter “Low”).  
Regarding these claims, Ramanan teaches the system of claim 34 as provided above and further the use of several switched capacitor converters in series, but not these converters being reconfigurable.  Nevertheless, reconfigurable switched capacitor converters are well known in the art.  For example, Low teaches a well-known reconfigurable switched capacitor converter (See Low FIG. 1A, reprinted below),

    PNG
    media_image7.png
    238
    457
    media_image7.png
    Greyscale

Low FIG. 1A
wherein the converter has multiple inputs and multiple outputs, and one or more switch matrices that can choose an input from the multiple inputs and an output from the multiple outputs.
See Low FIG. 1A above, multiple inputs provided across the switch matrix (switches EN1, EN2 and EN3) which provide an output VO.
It would have been obvious at the time the invention was made to use the reconfigurable switched capacitor converter in Low in lieu of the switched capacitor converters 208 of Ramanan.  One having ordinary skill in the art would make such a combination to provide converters that allow for the conversion-gain to be modified.  See Low ¶0003.  Furthermore, Examiners find this combination would be predictable because such a combination would not change the operation of Ramanan, but would merely provide a greater range of gains possible to be output from its voltage regulation system.
Regarding claim 42, Ramanan and Low teach the system of claim 41 and further wherein the reconfigurable converter comprises a switched capacitor converter that can reconfigure a step-down ratio of the switched capacitor converters across a plurality of values including at least two of 2:1, 3:1, 4:1, and 5:1.
Note combination proposed above for claim 41.  Further see Low ¶0005.

XII. ALLOWABLE SUBJECT MATTER
While claims 1-33 are rejected under 35 U.S.C. §251 above, these claims are nevertheless allowed over the prior art of record herein.  Regarding these claims, the prior art of record herein does not disclose or teach the corresponding structures of FL #2, the second feedback circuit, as required in the claims and in combination with the other features of the claims.

XIII. PRIOR OR CONCURRENT PROCEEDINGS
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the 244 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.


XIV. INFORMATION MATERIAL TO PATENTABILITY
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XV. CONCLUSION
Claims 1-39, 41 and 42 are rejected.
The prior art made of record which is considered pertinent to Applicant’s disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”).  Unless expressly noted otherwise by the Examiners, all documents listed on the PTO-892 are cited in their entirety.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571) 272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        















Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992